DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-20 are under examination.
Claim 1-20 are rejected.
No claims are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants have amended claim 1 and 20 to recite a new limitation of “…unheated water…” which is not supported in the specification as originally filed. There is no support for the soaking step 
The new limitation is considered a negative limitation, see MPEP 2173.05(i), [a]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 
Applicant is required to remove new matter in response to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118) and in view of Pearce (US 4,435,319) as evidenced by Ref. U (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature). 
Regarding claim 1, 7, 8, 9, 10, 18, 19 and 20, Kajs discloses a method of making curd-like product (tofu like food product/protein milk food product) comprising steps to providing oilseed including flour, concentrates and isolates (‘118, col. 5, ln. 14-27) from sunflower as starting material. Kajs discloses the steps comprising comminuting, grinding the oilseeds to a size reduction (‘118, col. 5, ln. 30-34). Kajs does not explicitly discloses a step of removing non-soluble fragments from the concentrates and isolates of the sunflower (ground meal cake). 
However, Pearce teaches a method of extracting protein from sunflower seed meal (‘319, Abstract). Pearce teaches sunflower seed meal, ground to a mesh size of less than 1.5 mm, and separating insoluble residue (non-soluble fragments) (‘319, col.3, ln. 25-46) to provide a protein isolates with free of coloured components as protein supplement in human nutrition (‘319, col. 1, ln. 13-15; 57-59). Kajs and Pearce of the same field of endeavor making food with isolate protein from sunflower to provided nutrition for humans. It would have been obvious to one of ordinary skill in the art to use Pearce’s step of extracting protein from sunflower seed meal from the sunflower seed meal, ground to a mesh size of less than 1.5 mm, and separating insoluble residue (non-soluble fragments) (‘319, col.3, ln. With respect to claim 9 and 10, Pearce teaches the sunflower seed meal, ground to a mesh size of less than 1.5 mm (‘319, col.3, ln. 25-46), which overlaps the cited range in claim 9 and 10. 
With respect to new limitation of “unheated water” in claim 1 and 20, modified Kajs discloses the method after the comminuting, grinding the oilseeds to the size reduction (‘118, col. 5, ln. 30-34; Fig. 4 and Fig 5), a soaking step (‘118, col. 5, ln. 46-63; col. 7, Example 2, ln. 29-32, Fig. 4 and Fig. 5) with tap water (unheated water) for a period of time to provide a slurry (soaked meal cake) in some embodiments, such as Example 2 (‘118, col.7, ln. 29-44; Fig. 4 and Fig. 5.  
Modified Kajs discloses a step of boiling (‘118, col. 7, ln. 32-37), which is expected to compass heating, while agitating and a separating step (filtering) of the slurry (soaked meal cake) by centrifugation and to provide an aqueous extract “milk” (milk concentrate) at stage 16 (‘118, col. 6, ln. 4-13).  Modified Kajs discloses the method of leaving at the stage 16, adding coagulant to the aqueous extract “milk” (milk concentrate) at stage 16 (‘118, col. 6, ln. 27-38) to form a resultant coagulum mixture (‘118, col. 6, ln. 41-43) and cooling the resultant coagulum mixture to provide a firmer coagulum. Modified Kajs discloses a step of spray drying (removing liquid) the coagulum to yield a shelf-stable product and further process into cheese-type product (tofu-like curd) (‘118, col. 6, ln. 41-51).
Regarding claim 2
Regarding claim 3 and 4, modified Kajs discloses the slurry (soaked meal cake) comprising 200 g to 1 Liter (1000 g) of tap water (unheated water) (‘118, col. 7, ln. 29-32), which corresponds to a ratio of 1:5, which is in range with the cited range of claim 3 and 4..
Regarding claim 6, modified Kajs discussed the claimed invention as discussed in claim 1. Kajs does not explicitly discloses the coagulant to the aqueous extract “milk” (milk concentrate) is added at between 0.5% to 5.0% (v/v), however it would have been obvious to one of ordinary skill in the art to adjust the amount of the coagulant in modified Kajs’ method as a matter of preference on a firmness level of the end product. 
Regarding claim 12, 13 and 14, modified Kajs discloses the step of boiling, which is expected to compass the heating, at stage 16 (‘118, col. 6, ln. 4-13) is about 90°C (‘118, col. 6, ln. 26-27) which is in range with the cited range of claim 12 and 13. With respect to claim 14, the recitation of cited upper end point of 90°C is meet by modified Kajs’ about 90°C (‘118, col. 6, ln. 26-27) followed by the cooling the resultant coagulum mixture to provide a firmer coagulum. Modified Kajs discloses a step of spray drying (removing liquid) the coagulum to yield a shelf-stable product and further process into cheese-type product (tofu-like curd) (‘118, col. 6, ln. 41-51).
Regarding claim 15 and 16.  
Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118) and in view of Pearce (US 4,435,319) as evidenced by Ref. U (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature) as applied to claim 1 above, and further in view of Kang et al. (US 2014/0302199 A1).
Regarding claim 5 and 17, modified Kajs discloses the claimed invention as discussed above. Kajs does not explicitly the coagulant to the aqueous extract “milk” (milk concentrate) at stage 16 (‘118, col. 6, ln. 27-38) is glucono delta lactone. However, Kang et al. discloses a method of making tofu comprising adding glucono-delta-lactone as a coagulant to make tofu (‘199, [0008]). Kajs and Kang et al. are of the same field of endeavor of making tofu-curd product. It would have been obvious to one of ordinary skill in the art to be motivated at the time of the filing of the claimed invention, to employ Kang’s glucono-delta-lactone as the coagulant in Kajs’ process for a desired flavor profile as taught by Kang (‘199, [0039], [0052]). 
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. Applicant's amendment necessitated the new ground(s) of 112, 1st paragraph rejection presented in this Office action.  
 
Applicant asserts “…persons ordinarily skilled in the art would recognize that isolating a protein (as in Pearce) is materially different from producing a high protein curd product (as in Kajs). One ordinarily skilled in the art would readily recognize a protein isolate characterized by a protein content in excess of 90%, while a curd has no formal definition regarding protein content, but is typically, as in Kajs, less than 50%. Furthermore, one ordinarily skilled in the art would also recognize that the process of Pearce, in which protein is repeatedly precipitated with acid, is likely not suitable for forming a curd. The structure of a protein precipitate is dominated by protein-protein associations, whereas the structure of a curd also includes protein-lipid and protein-carbohydrate interactions. Thus, Pearce teaches away from the presently claimed subject matter, and the person ordinarily skilled in the art would not apply the teachings of Pearce to the formation of a tofu-like curd…” (Remarks, pg. 5).
Applicant's remarks have been fully considered but they are not persuasive. In response to applicant's argument that Pearce and Kajs is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Pearce and Kajs are of the same field of endeavor of protein isolate as protein supplement in human nutrition, i.e. food. Pearce clearly teaches known protein isolate as a supplement in human nutrition (‘319, Abstract), whereas Kajs teaches using protein isolate from oilseeds material is used in making food, tofu product for human consumption (‘118, col. 5, ln. 24-29). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Pearce is not considered a teaching away from Kajs, but rather Pearce clearly teaches known protein isolate as a supplement in human nutrition (‘319, Abstract, col. 1, ln. 9-15).

Applicant asserts “…the method taught in Kajs, the ground sunflower meal of Pearce is first suspended in water and acid, and then the insoluble residue is separated from the aqueous extract.
In contrast, the separating and soaking steps of the presently claimed methods are reversed. The non-soluble fragments are removed from the ground meal cake before the meal cake is soaked in water. However, the insoluble residue in Pearce is separated after suspension and acid treatment, while the insoluble residue of the presently claimed methods is separated before suspension and no acid treatment is involved.
It is well known by the ordinarily skilled person that the use of acid in Pearce for the soaking step denatures proteins and changes their solubility. Thus, the ordinarily skilled person would have no reason to reverse Pearce’s separating and soaking steps as that would result in a different final product…” (Remarks, pg. 6-7). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Pearce is not relied upon for the teaching of the soaking step of the ground meal cake in unheated water. Kajs discloses the method after the comminuting, grinding the oilseeds to the size reduction (‘118, col. 5, ln. 30-34; Fig. 4 and Fig 5), a soaking step (‘118, col. 5, ln. 46-63; col. 7, Example 2, ln. 29-32, Fig. 4 and Fig. 5) with tap water (unheated water) for a period of time to provide a slurry (soaked meal cake) in some embodiments, such as Example 2 (‘118, col.7, ln. 29-44; Fig. 4 and Fig. 5).  

Applicant asserts “…the heating and filtering steps in Kajs are also reversed from that of the method of claim 1. The filtering recited in (c) of claim 1 occurs before the heating in (d). Thus, Kajs does not disclose “filtering the soaked ground meal cake” (step c) to isolate the milk concentrate prior to “heating the milk concentrate while agitating the milk concentrate” (step d) as presently claimed. It is well known by the ordinarily skilled person that high temperatures denature proteins and change their solubility. Thus, the ordinarily skilled person would not have any reason to reverse the steps as taught in Kajs, since that would also result in a different final product…” (Remarks, pg. 7). 
Applicant’s remarks are not persuasive, since Applicant’s instant claim also recites a “heating” step as much as Kajs. Additionally, Applicant has not provide sufficient evidence to the contrary. In response to the revered steps, Kajs teaches the heating and filtering in the same step (Fig. 4 and Fig. 5). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HONG T YOO/Primary Examiner, Art Unit 1792